Title: From Benjamin Franklin to Robert Morris, 10 December 1781
From: Franklin, Benjamin
To: Morris, Robert


Dear Sir
Passy, Dec 10. 1781
This Line will be delivered to you by Count Beniousky, a Hungarian Gentleman, who goes to America with Views of Settling there, and drawing his Fortune after him, if he shall like the Country. He is recommended to me by Mr. Gerard, and other Persons of Consideration here, and I beg leave to introduce him to you, and to request for him your Counsels, and those Civilities you show to Strangers of Merit. I had yesterday the Pleasure of embracing your fine Boys, who are to set out soon for Geneva.— Be pleased to make my Respects acceptable to Mrs. Morris, and believe me ever, with sincere & great Esteem, Dear Sir, Your most obedient
Honble. Robt. Morris Esqr
